06/02/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0179
                 Supreme Court Cause No. DA-20-0179



Attorney for Appellant

 THORCO, INC.;

                            Appellant,
        v.                                          ORDER GRANTING
                                                 APPELLANT’S UNOPPOSED
 WHITEFISH CREDIT UNION, and                    MOTION FOR EXTENSION OF
 JOHN DOES 1-10,                               TIME TO FILE OPENING BRIEF

                             Appellee.

      Pursuant to Appellant’s Unopposed Motion for Extension of Time to File

Opening Brief, with good cause appearing therefore and no objection by Appellee,

      IT IS HEREBY ORDERED that Appellant’s Unopposed Motion for

Extension of Time to File Opening Brief is GRANTED, and Appellant shall have

up to and including July 3, 2020 to file its opening brief.

      DATED this ____ day of June, 2020.


                                   By: ___________________________________
                                         Clerk of the Supreme Court

cc: Nathan G. Wagner
    Sean S. Frampton




                                                                   Electronically signed by:
                                           1                          Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                          June 2 2020